                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

FOODONICS INT’L, INC., etc.,

          Plaintiff,

v.                                               Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, etc., et al.,

         Defendants.

   HONORABLE TIMOTHY J. CORRIGAN, United States District Judge
Courtroom Deputy: Marielena Diaz  Court Reporter: Shannon Bishop

Counsel for plaintiff:                           Counsel for defendants:
Samuel Grier Wells                               James Post
Daniel Kearney Bean                              Christopher Dix

                               CLERK’S MINUTES

PROCEEDINGS: Status conference, case scheduling, pending motions,
             and possible appointment of a Special Master



        Third Amended Case Management and Scheduling Order to enter.




DATE: November 5, 2019                           TIME: 9:59 a.m. – 11:13 a.m.
